     Case 2:18-cv-03156-JAM-JDP Document 45 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LONNIE DONELL PERKINS,                              Case No. 2:18-cv-03156-JAM-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING IN PART PLAINTIFF’S
                                                          MOTION FOR AN EXTENSION OF TIME
13             v.
                                                          ECF No. 44
14    F. HARTWICK,
15                          Defendant.
16

17            Plaintiff has filed his second motion for an extension of time to file a response to

18   defendant’s cross-motion for summary judgment. ECF No. 44. Good cause appearing, the

19   motion is granted in part. No further extensions of time will be granted.

20            It is hereby ORDERED that:

21            1. Plaintiff’s motion for a ninety-day extension of time, ECF No. 44, is granted in part.

22            2. Plaintiff is granted sixty days from the date of this order in which to file a response to

23   defendant’s cross-motion for summary judgment.

24
     IT IS SO ORDERED.
25

26
     Dated:         August 9, 2021
27                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 2:18-cv-03156-JAM-JDP Document 45 Filed 08/10/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
